Case 1:17-cv-02225-RBK-JS Document 49 Filed 07/29/20 Page 1 of 5 PageID: 499



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
SHAUN STUKES,                             :
                                          :
            Plaintiff,                    :   Civ. No. 17-2225 (RBK) (JS)
                                          :
      v.                                  :
                                          :
WARDEN GERALDINE COHEN, et al.,           :   OPINION
                                          :
            Defendants.                   :
_________________________________________ :

ROBERT B. KUGLER, U.S.D.J.

       Before the Court is Defendant’s motion for summary judgment pursuant to Rule 56. (ECF

No. 43). Plaintiff did not file an opposition. Thereafter, the Court terminated the matter pursuant

to Paladino v. Newsome, 885 F.3d 203 (3d Cir. 2018), to provide the parties with additional notice

and an opportunity to respond before deciding factual disputes, such as exhaustion, on summary

judgment. (ECF No. 46). Defendant Cohen advised that she wishes to rely on her original brief,

and Plaintiff did not file a supplemental brief. For the following reasons, the Court will grant

Defendant’s motion for summary judgment.

                                    I.      BACKGROUND

       As the parties are intimately familiar with the facts of this case, and because the Court has

already set forth the background of this matter in its earlier Opinion, (ECF No. 9), the Court will

only set forth the background necessary to address the instant motion. In its earlier Opinion, this

Court dismissed the other defendants in this matter, such that Defendant Cohen is the only

remaining Defendant in this case.

       Plaintiff’s allegations arise from events that took place while he was incarcerated at the

Atlantic County Justice Facility (“ACJF”), as a pretrial detainee. Plaintiff alleges that after
Case 1:17-cv-02225-RBK-JS Document 49 Filed 07/29/20 Page 2 of 5 PageID: 500



receiving gun shots to his legs, thighs, and foot, officers arrested him and transferred him from a

hospital to the ACJF. Once there, Plaintiff states that staff persistently denied him medical care,

despite him having submitted over twenty medical complaints. He further contends that in

February of 2017, he had an infection that reached the bone in his leg, which forced him to undergo

emergency surgery. Plaintiff alleges that Defendant, the warden, was told at least ten times of his

leg infection and excruciating pain. He also states that Defendant withheld specific treatment from

him, under the pretense that Plaintiff’s required medical procedure was too costly.

          At his deposition, Plaintiff admitted that he only informed CFG staff and assumed that they

would inform Defendant Cohen but was unable to say whether Defendant Cohen ever had any

actual involvement with his medical treatment. (ECF No. 43-1, at ¶ 14, ECF No. 43-4, at 83:12 to

84:25).

          With regard to Plaintiff’s grievances, the jail provided Plaintiff with an inmate handbook

upon his admission to the jail. As set forth in the handbook, the jail maintains an inmate resolution

process that requires inmates to submit an “inmate resolution form,” at each level of the chain of

command, regarding any issues they have with the jail. (ECF No. 43-1, at ¶ 17). If an inmate is

unsatisfied after completing the informal resolution process, he may file a formal grievance with

the warden’s office. (Id.). During the course of his incarceration at the ACJF, Plaintiff filed a

number of inmate resolution request forms, but never filed a formal grievance with the warden’s

office. (Id. at ¶ 19).

          Defendant now moves for summary judgment under Rule 56. Defendant argues that

summary judgment is appropriate because Plaintiff has failed to exhaust his administrative

remedies and therefore, the Prison Litigation Reform Act (“PLRA”) bars his claims. Additionally,

Defendant argues that Plaintiff has failed to raise sufficient evidence to support his claims.




                                                   2
Case 1:17-cv-02225-RBK-JS Document 49 Filed 07/29/20 Page 3 of 5 PageID: 501



                               II.     STANDARD OF REVIEW

       A court should grant summary judgment “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a); see also Tolan v. Cotton, 572 U.S. 650, 656–57 (2014). In deciding a motion for

summary judgment, a court must construe all facts and inferences in the light most favorable to

the nonmoving party. See Cotton, 572 U.S. at 657. The moving party bears the burden of

establishing that no genuine issue of material fact remains. See Celotex Corp. v. Catrett, 477 U.S.

317, 322–23 (1986). “[W]ith respect to an issue on which the nonmoving party bears the burden

of proof,” the moving party may discharge its burden “by ‘showing’—that is, pointing out to the

district court—that there is an absence of evidence to support the nonmoving party’s case.” Id. at

325.

       If the moving party meets its threshold burden, the opposing party must present actual

evidence that creates a genuine issue as to a material fact for trial. See Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986); see also Fed. R. Civ. P. 56(c) (setting forth types of evidence that

may show that genuine issues of material fact exist). The non-moving party must at least present

probative evidence from which the jury might return a verdict in his favor. Anderson, 477 U.S. at

257. Where the non-moving party fails to “make a showing sufficient to establish the existence of

an element essential to that party’s case, and on which that party will bear the burden of proof at

trial,” the movant is entitled to summary judgment. Celotex, 477 U.S. at 322. “[U]nsupported

allegations . . . and pleadings are insufficient to repel summary judgment.” Schoch v. First Fid.

Bancorporation, 912 F.2d 654, 657 (3d Cir. 1990).




                                                 3
Case 1:17-cv-02225-RBK-JS Document 49 Filed 07/29/20 Page 4 of 5 PageID: 502



                                        III. DISCUSSION

       Defendant contends that summary judgment is appropriate because Plaintiff has failed to

exhaust his administrative remedies. The Prison Litigation Reform Act of 1995 (“PLRA”),

codified as 42 U.S.C. § 1997e, precludes prisoners from contesting prison conditions in federal

court until exhausting “all avenues of relief available to them within their prison’s inmate

grievance system.” Spruill v. Gillis, 372 F.3d 218, 227 (3d Cir.2004). Specifically, the PLRA

provides that “[n]o action shall be brought with respect to prison conditions under section 1983 of

this title, or any other Federal law, by a prisoner confined in any jail, prison, or other correctional

facility until such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e (a)

(emphasis added).

       The “PLRA’s exhaustion requirement applies to all inmate suits about prison life, whether

they involve general circumstances or particular episodes, and whether they allege excessive force

or some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002); see also Coulston v. Glunt, 665

F. App’x 128, 132 (3d Cir. 2016).

       A plaintiff must pursue to completion all available administrative remedies, even if they

are not “plain, speedy, and effective,” do “not meet federal standards,” or could not result in the

requested relief. Porter, 534 U.S. at 524. The prisoner must “carry the grievance through any

available appeals process” in order to successfully exhaust his claim. Camino v. Scott, No. 05–

4201, 2006 WL 1644707, *4 (D.N.J. June 7, 2006) (citing Spruill, 372 F.3d at 232). Failure to

exhaust is an affirmative defense, and as such, defendants have the burden to plead and prove that

a plaintiff has failed to exhaust. Small v. Camden Cty., 728 F.3d 265, 268 (3d Cir. 2013).

       To determine whether a prisoner has exhausted his administrative remedies, the Court

looks to the facility’s applicable grievance procedure and rules, in this case, the ACJF. See Jones




                                                  4
Case 1:17-cv-02225-RBK-JS Document 49 Filed 07/29/20 Page 5 of 5 PageID: 503



v. Bock, 549 U.S. 199, 218 (2007). The ACJF’s inmate handbook provides for two types of

procedures relevant to this case, informal resolution forms and formal grievances. (ECF No. 49-5,

at 25–26). An inmate may voice an informal complaint through an inmate resolution form, through

the ordinary chain of command, i.e., officer, sergeant, lieutenant, and shift commander. An officer

at each level will return an inmate resolution form approving or denying the request and explaining

the decision. If an inmate is not satisfied with the result after completing all levels of the informal

resolution process, an inmate must file a formal grievance with the warden’s office.

       With those principles in mind, the Court finds that Plaintiff has failed to exhaust his

administrative remedies. As discussed above, during the course of his incarceration at the ACJF,

Plaintiff filed a number of inmate resolution forms, on a number of issues including his medical

treatment, but apparently, never filed a formal grievance with the warden’s office. Consequently,

Plaintiff failed to complete the ACJF’s administrative grievance procedure and has failed to

exhaust his claims.

       It is possible that Plaintiff could have raised evidence to the contrary, but he did not file an

opposition to the instant motion or submit anything in response to the Court’s Paladino notice.

Accordingly, the PLRA bars Plaintiff’s claims, and the Court will grant Defendant’s motion for

summary judgment.

                                          IV. CONCLUSION

       For the foregoing reasons, Court will grant Defendant’s motion for summary judgment.

An appropriate Order follows.


DATED: July 21, 2020                                           s/Robert B. Kugler
                                                               ROBERT B. KUGLER
                                                               United States District Judge




                                                  5
